AMENDMENT OF AMENDED AND RESTATED ARTICLES OF INCORPORATION OF BAIRD FUNDS, INC. The undersigned Secretary of Baird Funds, Inc. (the “Corporation”), hereby certifies that in accordance with Section 180.1002 of the Wisconsin Statutes, the following Amendment was duly adopted to create the Baird Small/Mid Cap Value Fund as an additional class of common stock of the Corporation and to create the Investor and Institutional series of the class as indicated below. “Paragraph A of Article IV is hereby amended by deleting Paragraph A thereof and inserting the following as a new paragraph: ‘A.The Corporation shall have the authority to issue an indefinite number of shares with a par value of $.01 per share.Subject to the following paragraph, the authorized shares are classified as follows: Class Series Authorized Number of Shares Baird LargeCap Fund Investor Shares Institutional Shares Indefinite Indefinite Baird MidCap Fund Investor Shares Institutional Shares Indefinite Indefinite Baird SmallCap Value Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Intermediate Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Aggregate Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Quality Intermediate Municipal Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Core Plus Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Short-Term Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Ultra Short Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Long-Term Credit Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Short-Term Municipal Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Core Intermediate Municipal Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Small/Mid Cap Value Fund Investor Shares Institutional Shares Indefinite Indefinite’” This Amendment to the Amended and Restated Articles of Incorporation of the Corporation was adopted by the Board of Directors on October 29, 2015 in accordance with Sections 180.1002(8) and 180.0602(1)(a) and (b) of the Wisconsin Statutes.Shareholder approval was not required.Prior to this Amendment, no shares of the Investor or Institutional series of the Baird Small/Mid Cap Value Fund have been issued. Executed this 10th day of November, 2015. BAIRD FUNDS, INC. By:/s/ Charles M. Weber Charles M. Weber, Secretary This instrument was drafted by: Jacqueline R. Roush Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin53202 2
